UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4727


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

JOHNNY BOYD BURRIS, JR., a/k/a Rahiymu El Bey,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:03-cr-00551-CMC-1)


Submitted:   December 15, 2011            Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allen B. Burnside, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Stacey Denise Haynes, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Johnny Boyd Burris, Jr., was convicted of violating

the terms of his supervised release and was sentenced to eleven

months in prison.        On appeal, his attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that there are no meritorious issues for appeal, but questioning

whether the evidence supported a finding that Burris violated

the terms of his release and whether the sentence is plainly

unreasonable.       Although informed of his right to do so, Burris

has not filed a pro se supplemental brief.               We affirm.

            Burris initially contends that his supervised release

was improperly revoked.            We review a district court’s decision

to revoke supervised release for abuse of discretion.                        United

States v. Copley, 978 F.2d 829, 831 (4th Cir 1992).                      To revoke

release, the district court need only find a violation of a

condition   of     release   by    a    preponderance    of    the    evidence.   18

U.S.C.A. § 3583(e)(3) (West Supp. 2011).                At Burris’s revocation

hearing, it was undisputed that Burris failed to report even

once to his probation officer.                Burris asserted that he was not

subject   to   supervision        because     the   Government   had    failed    to

respond   to   a   document   he       allegedly    served    under    the   Uniform

Commercial Code (“UCC”).               Because the UCC is inapplicable in

criminal cases and because Burris’s assertions that he was not

subject to supervision were without support, we conclude that

                                          2
the   court    did    not       abuse   its    discretion         in    revoking        Burris’s

supervised release.

              Burris also contends that his eleven-month sentence is

unreasonable.             A    sentence       imposed      following          revocation        of

supervised      release         will    be    affirmed       if        it   is    within       the

applicable statutory maximum and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir 2006).

Burris’s sentence is below the statutory maximum of two years.

See 18 U.S.C.A. § 3583(e)(3) (Class C felony).                                   Further, the

sentence      is     procedurally            reasonable:          the       district       court

considered     both       the    Chapter      7    policy    statements           and    the    18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2011) factors that it was

permitted to consider.                See Crudup, 461 F.3d at 440.                  Moreover,

we conclude that the district court reasonably rejected Burris’s

arguments     for     a       lower    sentence      in    light       of   Burris’s       total

disregard     of     his      responsibilities           during    supervised           release.

Accordingly, the sentence is also substantively reasonable, as

the   court    adequately         explained        its    reasons       for      imposing      the

sentence.     See id.

              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm.                  This court requires that counsel

inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.                                   If the

                                               3
client requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this   court   for      leave   to       withdraw      from   representation.

Counsel’s motion must state that a copy of the motion was served

on his client.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and    argument        would   not    aid   the   decisional

process.



                                                                           AFFIRMED




                                          4